                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT


IN RE:
                                                             Case No. 16-30102-dof
      TIMOTHY WOOD,                                          Chapter 13 Proceeding
            Debtor.                                          Hon. Daniel S. Opperman
______________________________________/

             OPINION OVERRULING IN PART AND SUSTAINING IN PART
         DEBTOR’S OBJECTION TO PROOF OF CLAIM OF CITIZENS BANK, N.A.

                                            Introduction

         Timothy Wood objects to the claim of Citizens Bank, N.A. (“Citizens”) because he thinks

it has not properly applied payments. Citizens denies Mr. Wood’s objection and affirms it has

acted properly. Because the Court does not find the errors stated by Mr. Wood occurred, the Court

partially overrules his objection but orders Citizens to provide him an accounting of funds received

and applied by Citizens as to Mr. Wood’s loan.

                                            Jurisdiction

         This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate) and (B) (allowance or

disallowance of claims against the estate or exemptions from property of the estate).

                                          Findings of Fact

         The Court makes the following findings of fact based on a review of the pleadings in this

case and oral statements made in open Court on May 14, 2019.

         Mr. Wood is a builder of homes. By 2003, he built three homes and sold two of the three.

He wanted to build a fourth home at 12356 Lahring Road, Byron, Michigan but lacked the money


                                                 1

  16-30102-jda       Doc 52     Filed 06/21/19       Entered 06/21/19 12:02:14      Page 1 of 4
to do so. He borrowed $406,985.00 from Charter One Bank, N.A. (“Charter”) and granted Charter

a mortgage on 12356 Lahring Road, Byron, Michigan as well as the third home. The mortgage

contained a rider, which states:

        A. PRINCIPAL REDUCTION; EVENT OF DEFAULT. The Security Instrument
        secures a lien on both the Property and the Additional Property. It will be an event
        of default under the Note and the Security Instrument if the principal balance of the
        Loan is not reduced by a payment to Lender of $210,000.00 (the “Principal
        Reduction Payment”) on or before the date the Additional Property is sold. The
        payment of the Principal Reduction Payment will not relieve Borrower from the
        obligation to make any scheduled monthly payment. Upon receipt of the Principal
        Reduction Payment and the Home-to-Home Fee of $300.00, Lender will prepare
        and issue Partial Release for the Additional Property and will recast the Loan
        payments as set forth below.

        The third home, identified as the “Additional Property”, was to be sold by Mr. Wood and

the proceeds of that sale applied to his debt to Charter.

        Mr. Wood built the home at 12356 Lahring and then sold the third home for $234,900. At

closing, it appears that CCO Mortgage, which held the first mortgage on the third home, received

$141,785.00. Charter received $25,283.74 and Mr. Wood left the closing with a $54,983.22 check

that he deposited into his account.1 Subsequently, Charter assigned its rights to Citizens and Mr.

Wood missed payments on his loan. Citizens started foreclosure and Mr. Wood filed a Chapter

13 petition. After the objection of Citizens to his plan was resolved, his plan was confirmed on

June 14, 2016. Almost three years later, Mr. Wood filed the instant objection to Citizens’ claim,

and thereafter his counsel withdrew.

        Mr. Wood appeared at the May 14, 2019 hearing and argued that Charter did not properly

handle the closing in that it let him receive the $54,983.22 instead of applying that amount to his

loan. During the hearing, the Court sensed that Mr. Wood wanted to consult with and have



1
  Mr. Wood presented a copy of the closing statement at the May 14, 2019 hearing. This statement was not attached
to his pleadings, but the Court allowed him to place the amounts on the record.

                                                       2

    16-30102-jda       Doc 52      Filed 06/21/19          Entered 06/21/19 12:02:14          Page 2 of 4
counsel. The Court allowed Mr. Wood time to hire new counsel and set a deadline of May 31,

2019 for him to do so, with a further condition that the Court would not rule on his objection if

new counsel was hired by that date. Otherwise, the Court would consider the matter ripe for

decision. No appearance for Mr. Wood has been filed to date.

                                             Analysis

       Mr. Wood objects to Citizens’ claim because he thinks the $54,983.22 should not have

been given to him at closing, but instead applied to his debt. His second objection is that he is not

sure payments have been properly applied given the assignments from Charter to Citizens. Per

Mr. Wood, his repeated requests for verification of the proper claimant and the amount owed by

him are unanswered, even though he made a qualified written request (“QWR”) under the Real

Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. ' 2605(e), and the Truth in Lending Act,

15 U.S.C. ' 1641. Citizens states this information has been supplied.

       The Court overrules Mr. Wood’s objection as to the application of the $54,983.22 that he

received at closing. First, the language in the rider only defines the non-payment of $210,000.00

as an event of default, not a requirement that this money be paid. Here, neither Charter or Citizens

has declared an event of default as defined in the rider, so Mr. Wood has not been harmed.

       Second, Mr. Wood has not been harmed in that he actually received all of the net proceeds

at closing. He could have applied some or all of those proceeds to his debt at any time. From the

documents supplied to the Court, Mr. Wood was entitled to $54,983.22 and he received those

proceeds. This part of his objection is overruled.

       Mr. Wood is entitled to the information sought in the QWR, however, so that part of his

objection is sustained. Citizens must provide the QWR information within 49 days. Thereafter,

Mr. Wood may review this information and file an objection to claim based on that information.



                                                 3

  16-30102-jda       Doc 52     Filed 06/21/19       Entered 06/21/19 12:02:14      Page 3 of 4
It was obvious at the May 14, 2019 hearing that Mr. Wood is engaged and passionate about his

case and he should be allowed a full opportunity to review this information and take action as

needed.

       The objection of Mr. Wood is overruled in part and sustained in part. Citizens must respond

to the QWR of Mr. Wood within 49 days. The Court will enter an Order consistent with this

Opinion.

Signed on June 21, 2019




                                                4

  16-30102-jda     Doc 52     Filed 06/21/19        Entered 06/21/19 12:02:14     Page 4 of 4
